


109 HRES 827 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 827
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Ms. Norton (for
			 herself, Ms. Lee,
			 Mr. Rangel, and
			 Mrs. Christensen) submitted the
			 following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Damu Amiri Imara Smith.
	
	
		Whereas Damu Smith is in the annals of American and world
			 history for his enduring work as a peace, civil rights, and environmental
			 activist who has left his signature on the major issues of his time;
		Whereas in 1952, Damu Amiri Imara Smith was born LeRoy
			 Wesley Smith in St. Louis, Missouri to Sylvester and Vernice Smith;
		Whereas Damu Smith took a field trip to Cairo, Illinois at
			 the age of 17 to a Black Solidarity Day rally which helped to ignite his life
			 of community service and activism;
		Whereas at St. John’s University in Collegeville,
			 Minnesota, where Damu Smith studied political science, he served as President
			 of the Organization of Afro-American Students, led a protest and takeover of
			 the school’s administrative offices to demand a Black studies program, and
			 changed his name to Damu Amiri Imara Smith;
		Whereas in 1973, Damu Smith moved to Washington, D.C. to
			 attend the Antioch College Center for the Study of Basic Human Problems;
		Whereas Damu Smith ardently and effectively lent his voice
			 of advocacy to the successful campaign for the Martin Luther King Jr. Federal
			 holiday;
		Whereas Damu Smith fought against apartheid in South
			 Africa, especially as Executive Director of the Washington Office on Africa and
			 co-founder of Artists for a Free South Africa;
		Whereas Damu Smith toiled against social ills such as gun
			 violence, police brutality, and government injustice through his work with
			 organizations such as the United Church of Christ Commission for Racial
			 Justice, the National Alliance Against Racist and Political Repression, the
			 National Wilmington 10 Defense Committee, and the National Black Independent
			 Political Party;
		Whereas in his capacity as Associate Director of the
			 Washington Office of the American Friends Service Committee, Damu Smith stood
			 against the proliferation of nuclear weapons and for the cause of peace;
		Whereas Damu Smith’s leadership on the environment
			 included his tenure as National Associate Director and national toxics
			 campaigner for Greenpeace USA;
		Whereas Damu Smith was a founder of the idea of
			 environmental justice and played a central role in awakening African Americans
			 and other people of color and lower income Americans to the special importance
			 of environmental issues, which often affect those groups
			 disproportionately;
		Whereas Damu Smith founded and served as the executive
			 director of the National Black Environmental Justice Network, recognized as the
			 first ever national network of Black environmental justice activists, to fight
			 against contaminated water and toxic waste dumps in Black communities;
		Whereas in 1991, Damu Smith coordinated the first National
			 People of Color Environmental Leadership Summit, which for the first time
			 brought together the civil rights and environmental movements;
		Whereas Damu Smith, as the first coordinator for
			 environmental justice for the Southern Organizing Committee for Economic and
			 Social Justice, focused attention on the impact on the health and lives of poor
			 and African American communities in the area in Louisiana called Cancer
			 Alley because of its toxicity from chemical dumping and other
			 environmentally detrimental corporate practices;
		Whereas in 1999, Damu Smith coordinated the historic
			 National Emergency Gathering of Black Community Advocates for Environmental and
			 Economic Justice, lauded as the largest environmental justice conference ever
			 held;
		Whereas in 1999, Damu Smith co-founded Black Voices for
			 Peace to mobilize the Black community with people of all races and
			 nationalities to protest United States military action in Iraq and elsewhere,
			 and to campaign in favor of redirecting billions in Federal funding to
			 universal healthcare and access, education, jobs, housing, environmental
			 protection, equal justice, and other fundamental issues;
		Whereas Damu Smith co-hosted Spirit In
			 Action, a show dedicated to education and activism, on WPFW 89.3 FM
			 with Milagros A. Phillips; and
		Whereas Damu Smith lived a life as full of meaning as his
			 name: Damu, meaning blood—The blood that I am willing to shed for the
			 liberation of my people; Amiri, meaning leadership—The
			 leadership I must provide in the service of my people; and Imara,
			 meaning strength—The strength and stamina I have to maintain in the
			 struggle;: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and celebrates the life of Damu Amiri Imara Smith and his accomplishments and
			 expresses condolences at his passing.
		
